                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
    Debtors.
                                                                  Hearing Date: April 29, 2021 at 10:00 a.m. (ET)
                                                                  Objection Deadline: April 16, 2021 at 4:00 p.m. (ET)

                 AMENDED NOTICE OF HEARING TO CONSIDER APPROVAL OF
                 DISCLOSURE STATEMENT AND SOLICITATION PROCEDURES
                 FOR THE AMENDED CHAPTER 11 PLAN OF REORGANIZATION
                  FOR BOYS SCOUTS OF AMERICA AND DELAWARE BSA, LLC

       PLEASE TAKE NOTICE THAT the above-captioned debtors and debtors-in-possession
(together, the “Debtors”) filed:

                the Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
                 Delaware BSA, LLC [D.I. 2293, filed March 1, 2021] (together with all schedules
                 and exhibits thereto, and as may be modified, amended, or supplemented from time
                 to time, the “Plan”);2

                the Disclosure Statement for the Amended Chapter 11 Plan of Reorganization for
                 Boy Scouts of America and Delaware BSA, LLC [D.I. 2294, filed March 1, 2021]
                 (together with all schedules and exhibits thereto, and as may be modified, amended,
                 or supplemented from time to time, the “Disclosure Statement”); and

                the Debtors’ Motion for Entry of An Order (I) Approving Disclosure Statement and
                 the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
                 Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner, and
                 Scope of Confirmation Notices, (V) Establishing Certain Deadlines in Connection
                 with Approval of the Disclosure Statement and Confirmation of the Plan, and
                 (VI) Granting Related Relief [D.I. 2295, filed March 2, 2021] (the “Solicitation
                 Procedures Motion”).

        The Plan contains releases of the Debtors and certain third parties and related injunction
provisions. If approved, these provisions could release Abuse Claims held against the BSA and
certain third parties, including against Local Councils and Contributing Chartered Organizations.

1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are
      as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West
      Walnut Hill Lane, Irving, Texas 75038.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan, the Disclosure
      Statement, or the Solicitation Procedures Motion (defined as below), as applicable.
If approved, these provisions would prohibit holders of Abuse Claims from filing lawsuits against
the BSA and certain third parties related to any Abuse Claim. Instead, the Plan provides a
mechanism by which Abuse Claims against the Debtors will be channeled to a trust established
pursuant to section 105(a) of the Bankruptcy Code. The Debtors are proponents of the Plan and
support confirmation thereof. You should carefully review the Plan and the applicable release,
injunction, and related provisions at https://omniagentsolutions.com/BSA.

       PLEASE TAKE FURTHER NOTICE THAT:

       1.      The United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) has scheduled a hearing for April 29, 2021 at 10:00 a.m. (Eastern Time) (the “Disclosure
Statement Hearing”)3 to determine whether to, among other things, approve the Disclosure
Statement as containing “adequate information” within the meaning ascribed to such term in
section 1125 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy
Code”).

        2.     The Disclosure Statement Hearing will be held before the Honorable Laurie Selber
Silverstein, United States Bankruptcy Judge, at the Bankruptcy Court, 824 N. Market Street, 6th
Floor, Courtroom No. 2, Wilmington, Delaware 19801. The Disclosure Statement Hearing may
be adjourned from time to time without further notice other than the announcement of the
adjourned date(s) at the Disclosure Statement Hearing or any continued hearing or as indicated in
any notice of agenda of matters scheduled for the hearing filed with the Bankruptcy Court. If the
Disclosure Statement Hearing is continued, the Debtors will post the new date and time of the
Disclosure Statement Hearing at https://omniagentsolutions.com/BSA. The Disclosure Statement
and Plan may be modified, if necessary, in accordance with the Bankruptcy Code, the Bankruptcy
Rules, and other applicable law, before, during, or as a result of the Disclosure Statement Hearing,
without further notice to creditors or other parties in interest.

        3.     Copies of the Disclosure Statement, the Plan, and the Solicitation Procedures
Motion are available for review and download free of charge on the website maintained by the
Debtors’ claims, noticing, and solicitation agent, Omni Agent Solutions (the “Solicitation Agent”),
at https://omniagentsolutions.com/BSA. Copies of the Disclosure Statement and the Plan are also
available upon request by (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721,
(b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing,
c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or
(d) submitting     an      inquiry      on     the      Debtors’      restructuring    website     at
https://omniagentsolutions.com/BSA. You may also access these materials for a fee via PACER
at http://www.deb.uscourts.gov/. Responses and objections to approval of the Disclosure
Statement or the other relief sought by the Debtors in connection with the approval of the
Disclosure Statement must: (i) be in writing; (ii) state the name and address of the objecting party
or party proposing a modification to the Disclosure Statement and the nature and amount of the
Claim of such party; (iii) state with particularity the basis and nature of any objection or response
and include, where appropriate, proposed language to be inserted into the Disclosure Statement to

3      The Disclosure Statement Hearing was previously scheduled for a hearing on April 15, 2021 at 10:00 a.m. (Eastern
       Time), but, at the direction of the Bankruptcy Court, the Debtors have moved the Disclosure Statement Hearing to April
       29, 2021 at 10:00 a.m. (Eastern Time).


                                                            2
resolve any such objection or response and include any evidentiary support therefor; and (iv) be
filed, together with proof of service, with the Bankruptcy Court and served so as to be actually
received on or before April 16, 2021 at 4:00 p.m. (Eastern Time) by:

              (a)     counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the
                      Americas, New York, New York 10020 (Attn: Jessica C. Lauria
                      (jessica.lauria@whitecase.com)), and 111 South Wacker Drive, Chicago,
                      Illinois 60606 (Attn: Michael C. Andolina (mandolina@whitecase.com),
                      Matthew E. Linder (mlinder@whitecase.com), and Blair Warner
                      (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht & Tunnell
                      LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
                      Delaware        19899-1347       (Attn:     Derek        C.      Abbott
                      (dabbott@morrisnichols.com),         Andrew         R.        Remming
                      (aremming@morrisnichols.com),           Eric          W.         Moats
                      (emoats@morrisnichols.com),        and      Paige       N.      Topper
                      (ptopper@morrisnichols.com));

              (b)     the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
                      Delaware        19801      (Attn:        David      L.     Buchbinder
                      (david.l.buchbinder@usdoj.gov)     and     Hannah     M.   McColllum
                      (hannah.mccollum@usdoj.gov));

              (c)     counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones
                      LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE
                      19801 (Attn: James I. Stang (jstang@pszjlaw.com), John A. Morris
                      (jmorris@pszjlaw.com), James E. O’Neill (joneill@pszjlaw.com), and John
                      W. Lucas (jlucas@pszjlaw.com));

              (d)     counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel
                      LLP, 1177 Avenue of the Americas, New York, New York 10036 (Attn:
                      Thomas Moers Mayer (tmayer@kramerlevin.com), Rachael Ringer
                      (rringer@kramerlevin.com),      David        E.     Blabey,       Jr.
                      (dblabey@kramerlevin.com),          Jennifer      R.         Sharret
                      (jsharret@kramerlevin.com),     and       Megan     M.       Wasson
                      (mwasson@kramerlevin.com));

              (e)     counsel to the Future Claimants’ Representative, Young Conaway Stargatt
                      & Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801
                      (Attn: Robert S. Brady (rbrady@ycst.com), Edwin J. Harron
                      (eharron@ycst.com), and Sharon M. Zieg (szieg@ycst.com)); and

              (f)     counsel to JPMorgan Chase Bank National Association, Norton Rose
                      Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn:
                      Louis R. Strubeck (louis.strubeck@nortonrosefulbright.com) and Kristian
                      W. Gluck (kristian.gluck@nortonrosefulbright.com)).




                                               3
     4.   IF ANY OBJECTION TO THE DISCLOSURE STATEMENT IS NOT
FILED AND SERVED AS PRESCRIBED HEREIN, THE OBJECTING PARTY MAY BE
BARRED FROM OBJECTING TO THE ADEQUACY OF THE DISCLOSURE
STATEMENT AND MAY NOT BE HEARD AT THE HEARING.

       5.      To the extent any party has already filed an objection to the Disclosure Statement
consistent with the procedures prescribed herein, they do not need to refile such objection.

        6.      Following approval of the Disclosure Statement by the Bankruptcy Court, holders
of Impaired Claims against the Debtors that are entitled to vote will receive Solicitation Packages
in accordance with the order approving the Solicitation Procedures Motion, including instructions
to obtain, free of charge, the Plan, the Disclosure Statement, and various other documents related
thereto, unless otherwise ordered by the Bankruptcy Court. Holders of Unclassified Claims and
Claims in the Unimpaired Classes will receive the Non-Voting Status Notice (each as defined in
the Solicitation Procedures Motion). Holders of Disputed Claims that are subject to a pending
objection by the Debtors and who are not entitled to vote the disputed portion of such Claim will
receive the Disputed Claim Notice (each as defined in the Solicitation Procedures Motion).

     7.   THIS NOTICE IS NOT A SOLICITATION OF VOTES TO ACCEPT OR
REJECT THE PLAN. VOTES ON THE PLAN MAY NOT BE SOLICITED UNLESS AND
UNTIL THE PROPOSED DISCLOSURE STATEMENT IS APPROVED BY AN ORDER
OF THE BANKRUPTCY COURT.

Dated: March 19, 2021

WHITE & CASE LLP                                    /s/ Eric W. Moats
Jessica C. Lauria (admitted pro hac vice)           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1221 Avenue of the Americas                         Derek C. Abbott (No. 3376)
New York, New York 10020                            Andrew R. Remming (No. 5120)
Telephone: (212) 819-8200                           Eric W. Moats (No. 6441)
Email: jessica.lauria@whitecase.com                 Paige N. Topper (No. 6470)
– and –                                             1201 North Market Street, 16th Floor
                                                    P.O. Box 1347
WHITE & CASE LLP                                    Wilmington, Delaware 19899-1347
Michael C. Andolina (admitted pro hac vice)         Telephone: (302) 351-9314
Matthew E. Linder (admitted pro hac vice)           Email: dabbott@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)                    aremming@morrisnichols.com
Blair M. Warner (admitted pro hac vice)                     emoats@morrisnichols.com
111 South Wacker Drive                                      ptopper@morrisnichols.com
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com


                      Attorneys for the Debtors and Debtors in Possession

                                                4
